FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 13, 2022

                                     No. 04-22-00629-CR

                     EX PARTE Luis Alexis GONZALES-MORALES,

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000722L1
                         Honorable Leticia Martinez, Judge Presiding


                                       ORDER
       The reporter’s record was originally due October 10, 2022, but was not filed. On October
12, 2022, the court reporter filed a notification of late record, requesting an extension until
October 28, 2022 to file the record. After consideration, we GRANT the request and ORDER
the court reporter to file the record by October 28, 2022.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court